DiCenzo, J.
(dissenting). I do not agree with the majority opinion. This defendant was tried on an information charging her specifically with having *715committed the crime of cruelty to persons in violation of § 53-20 of the General Statutes, and such was the information that went to the jury, without further specification of the particular part or section of the statute relied on by the prosecution. Such a presentment is in compliance with Practice Book § 493. “Cruelty to persons” is the title of the statute. It is clear, however, and the majority opinion concedes, that the “charge preferred here is under the part of the statute which provides that ‘any person who, having the control and custody of any child under the age of sixteen years, in any capacity whatsoever, maltreats, ... or wilfully or negligently deprives such child of necessary food, clothing, or shelter shall be’ punished.” The majority opinion also concedes that the statute does not contain the words “medical aid,” but nevertheless it is asserted that medical aid is within the scope of the statute. I do not agree.
Section 53-20 is a penal statute and as such is to be strictly construed. “ [I] t is a fundamental rule in the construction of statutes that penal statutes must be construed strictly, or, as it is otherwise stated, strictly construed against the state, or strictly construed in favor of the persons sought to be subjected to their operations, or construed strictly against the prosecution and in favor of the person accused. The rule of strict construction means that such statutes will not be enlarged by implication or intendment beyond the fair meaning of the language used . . . .” 82 C.J.S., Statutes, § 389 (b) (1). In Dennis v. Shaw, 137 Conn. 450, 453, our Supreme Court stated that “penal statutes are to be construed strictly and not extended by implication . . . which no language of the act purports to create.” The purpose of § 53-20 is to prevent cruelty. Cruelty is defined in Webster, Third. New International Dictionary, as the quality of being cruel; a cruel and *716barbarous deed; inhuman treatment; a disposition to give pain to others. Although § 53-20 defines some acts of cruelty, nowhere therein is it stated that failure to .seek medical aid is a cruel act. To enlarge the intendment of the statute by adding the words “willfully or negligently deprives such child of medical aid,” as is done in the majority opinion, is a function of the legislature and not of the courts.
It necessarily follows that the trial court’s instructions to the jury in this ease that the statute meant “the negligent deprivation of proper physical care” and, again, that “physical care means bodily care in case the person needs it” were inadequate and erroneous.
Another assignment of error of merit relates to the trial court’s failure to instruct the jury on the principle of proximate cause. The defendant requested in writing that the court charge as follows: “To be guilty it must be found that the defendant acted negligently, and that such negligence, if it existed, was a substantial factor in causing the conditions of her twin baby girls which you have heard described in this case.” The court refused to grant the request, and, moreover, nowhere in the charge is there any instruction or statement relating to proximate cause. There are several factors involved. These were premature babies who had remained in the hospital in an incubator for one month after birth. There was evidence that the defendant followed the diet instructions of the nurse from the Visiting Nurse Association. There was evidence that the defendant bad been instructed not to bring the twins to the clinic until they weighed ten pounds. There was no evidence that the defendant had deprived the children of necessary food, clothing or shelter. There was evidence from the doctor who performed the autopsy that a combination of mal*717nutrition and interstitial pneumonia was responsible for Karen’s death. There was evidence that no pain or discomfort was noticeable from malnutrition. There was evidence that malnutrition is a condition rather than a disease; and there was evidence that there are two causes of malnutrition, one is a kind of disease and the other having to do with food. With this state of the evidence before the jury, and the negligence, or lack of it, of the defendant the principal issue for the jury to resolve in determining whether there had been cruelty, an instruction to them on causation was of paramount importance. Failure to instruct the jury on the principle of causation was error.
“The further rule that the negligence charged must be the proximate or legal cause of the injury ... is likewise applicable where the act or omission complained of constituted a violation of some statute or ordinance . . . .” 65 C.J.S. 1144, Negligence, § 105; see State v. Campbell, 82 Conn. 671, 675, where the court said: “The court properly said to the jury that the State must clearly show that the deceased’s death was the direct result of the defendant’s negligence . . . .”
In view of the above, it is unnecessary to consider the other assignments of error. I therefore conclude that the verdict should be set aside and the defendant discharged.